Case:21-13328-MER Doc#:103 Filed:08/11/21                 Entered:08/11/21 15:14:54 Page1 of 9




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

 IN RE:                                         )
                                                )            Case No. 21-13328-MER
 SUMMIT FAMILY RESTAURANTS                      )
 INC.                                           )
                                                )            Chapter 11
                                                )            Subchapter V
          Debtor.                               )


 DEBTOR’S SUPPLEMENTAL BRIEF IN SUPPORT OF RESPONSE IN SUPPORT OF
  DEBTOR’S RESPONSE TO BSV LAMONT JCRS LLC’S MOTION TO ALLOW AND
 COMPEL PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM UNDER 11 U.S.C. §§
  365(d)(3) AND 503(b)(1) FOR POST-PETITION AMOUNTS DUE FOR RENTS ON A
 NON-RESIDENTIAL LEASE IN THE ALTERNATIVE, MOTION FOR RELIEF FROM
             THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)

          The Debtor, Summit Family Restaurants Inc., by and through its attorneys, Kutner Brinen
 Dickey Riley, P.C., hereby submits its Supplemental Brief in Support of its Response to the Motion
 for Administrative Expense Claim filed by BSV Lamont JCRS LLC (the “Landlord”) and states as
 follows:
                                           BACKGROUND
          1.     Summit Family Restaurants, Inc. (“Debtor”) filed its voluntary petition under
 Subchapter V of the Bankruptcy Code on April 6, 2021. While the case was initially filed in
 Arizona, venue was transferred to Colorado.
          2.     The Debtor and Landlord entered into a Shopping Center Lease on September 12,
 2014 (the “Lease”). Debtor operates Casa Bonita pursuant to the Lease. Casa Bonita is an
 “eatertainment” venue, providing food and entertainment to its customers.
          3.        Paragraph 9.1 of the Lease provides Debtor will remain open during all business
 hours (as defined by the Lease) unless Debtor “may be prohibited from being open for business by
 applicable law, ordinance or governmental regulation.” See Lease, ¶ 9.1. In the event Debtor fails to
 comply with paragraph 9.1, the Lease calls for liquidated damages of $200.00 per hour. Id.
          4.     While the case was pending in Arizona, the Landlord moved for entry of an Order
 seeking an administrative claim for rent the Landlord alleged was due and unpaid during the “Stub
Case:21-13328-MER Doc#:103 Filed:08/11/21                 Entered:08/11/21 15:14:54 Page2 of 9




 Period” – April 6 through April 30 – and included liquidated damages in the sum of $51,400.00 for
 that period. Debtor responded, and briefing was finished while the case was pending in Arizona.
        5.      When venue of this case was transferred to Colorado, the Court entered its Order
 providing for supplemental briefing of the issues at hand, with Supplemental Briefs due on or before
 August 11, 2021.
        6.      The issue in the Landlord’s motion primarily boils down to whether the Landlord is
 entitled to its alleged liquidated damages. While the Landlord’s motion only covers the Stub Period,
 its Proof of Claim – filed on June 15, 2021 – seeks liquidated damages in the total amount of
 $417,600.00. The briefing on both sides raised factual issues pertaining to Paragraph 9.1 of the
 Lease from the beginning of the COVID-19 pandemic until the Petition Date.
        7.      There are two legal issues at play regarding the alleged liquidated damages: first, did
 the various legal orders issued by the State of Colorado resulting from the COVID-19 pandemic and
 pertaining to the operation of businesses like Casa Bonita prohibit Debtor from operating Casa
 Bonita; and second, if the various legal orders from the State of Colorado did not prohibit Casa
 Bonita from operating, are the Landlord’s alleged damages liquidated damages or an unenforceable
 penalty.
                                            ARGUMENT
    I. The COVID-19 Pandemic, and the various Executive Orders which followed, excuse
        performance by Debtor of the continuous operation provision in the lease.
        8.      The previous briefing already discussed the various restrictions on operation which
 were imposed on Debtor as a result of the COVID-19 pandemic. Pursuant to Paragraph 9.1 of the
 Lease, Debtor is not in default if its doors are closed due to any law, ordinance or government
 regulation.
        9.      In July of 2020, Debtor reached out to Jefferson County’s Public Health Department
 in an effort to reopen in some capacity. Debtor was told (a) the arcade could not open; (b) the
 entertainment side of Casa Bonita could not open; and (c) patrons were limited to 100 people in the
 restaurant at a time – eight (8) percent of capacity.
        10.     Debtor continued to work on its plan to reopen. In November of 2020, the Jefferson
 County Public Health Department again advised Debtor that the same restrictions remained in place.
        11.      Casa Bonita dealt with unique challenges during the COVID-19 pandemic. As an
 “eatertainment” venue, Casa Bonita attracts customers who want dinner and a show. Unlike other
Case:21-13328-MER Doc#:103 Filed:08/11/21                 Entered:08/11/21 15:14:54 Page3 of 9




 restaurants who could provide carryout services or outdoor dining, Debtor could not viably operate
 as a carryout or outdoor dining destination because it could not provide the entertainment part of the
 experience. Simply put, the various restrictions placed on operations during the COVID-19
 pandemic prevented the Casa Bonita from opening because it could not provide the entire
 experience. As a result, Casa Bonita was prohibited from being open for business, did not violate
 Paragraph 9.1 of the Lease, and any claim by the Landlord for liquidated damages should be denied.
        12.     Based on the Landlord’s conduct since the Petition Date, it is not clear the Landlord
 would have accepted the trickle of revenue Casa Bonita might have realized through carryout or an
 outdoor dining variance as sufficient operation to comply with Paragraph 9.1 of the Lease.
        13.     Since the end of May, 2021, Debtor has offered tours of Casa Bonita and operated the
 gift shop and arcade while it obtains approval to formally reopen. Debtor offered those services to
 the public during the Business Hours defined in the Lease. Based on its responses to the Debtor’s
 discovery requests, however, the Landlord assessed liquidated damages against the Debtor in June,
 July and August of 2021. Thus, it is not clear what level of activity the Landlord would have
 accepted from Debtor to avoid the Landlord assessing liquidated damages during the pandemic.
        14.     The doctrine of frustration of purpose is applicable to the facts in this case.
 Frustration of purpose allows a party to avoid obligations under a contract where unforeseen events
 are so severe to have caused the total, or near total, destruction of the essential purpose of the
 transaction. Beals v. Tri-B Associates, 644 P.2d 78, 80-81 (Colo. App. 1982). Frustration of
 purpose requires more than unprofitability, and is not available if the event was foreseeable at the
 time the parties entered into the contract. Qdoba Rest. Corp. v. Taylors, 2010 U.S.Dist. LEXIS
 27394, *19-20.
        15.     The plain language of Paragraph 9.1 shows the parties foresaw a situation where
 Debtor would be prevented from operating Casa Bonita by some law, ordinance or governmental
 regulation. But the parties could not have foreseen a global pandemic which led to Casa Bonita,
 theoretically, being able to provide dine-in to just 100 people at a time (8% of capacity) and without
 the ability to provide entertainment. The executive orders did not just make Casa Bonita
 unprofitable, they made it unable to provide the service it provides to its customers. The COVID-19
 pandemic was unforeseeable, and frustrated the purpose of Paragraph 9.1 of the Lease. Accordingly,
 this Court should excuse performance under Paragraph 9.1.
Case:21-13328-MER Doc#:103 Filed:08/11/21                     Entered:08/11/21 15:14:54 Page4 of 9




         16.     Finally, the dispute between the Landlord and Debtor here differs in an important way
 from other force majeure bankruptcy cases around the country. Debtor is not attempting to use force
 majeure to suspend its obligation pay rent to the Landlord. Instead, Debtor seeks to use force
 majeure to suspend the operation of Paragraph 9.1 of the Lease. Put another way, Debtor seeks to
 use the force majeure section of Paragraph 9.1 of the Lease to avoid being penalized at a rate of at
 least $2,000.00 per day during the pandemic.
         17.     In re Hitz Rest. Grp., 616 B.R. 374 (Bankr. N.D. Ill. 2020) is instructive. In Hitz,
 debtor operated a restaurant which was significantly impacted by the various executive orders issued
 in response to the COVID-19 pandemic. Id. As the Hitz Court noted, the various executive orders
 did not prohibit all restaurant operations, but it did restrict operations to carryout and delivery. Id., at
 378. The Hitz Court ultimately concluded debtor was partially excused from paying rent under the
 force majeure clause. Id., at 379. Because the debtor could only use roughly 25% of its restaurant
 space, its rental obligation was reduced to 25% of rent owed. Id.
         18.     Debtor does not seek the same result as in Hitz. Debtor does not dispute its obligation
 to pay rent and has timely paid its rental obligations post-petition. Instead, to the extent the Court
 does not accept the Debtor was prohibited from operating Casa Bonita in its entirety, or that the
 various executive orders frustrated the purpose of Section 9.1 of the Lease, the Court should follow
 the lead of the court in Hitz and reduce Debtor’s obligations under Paragraph 9.1 of the Lease based
 on the capacity at which it could have operated throughout the pandemic – between 4% and 8%.
     II. Section 9.1 of the Lease imposes a penalty on the Debtor and is not enforceable.
         19.     There is no dispute Colorado law applies as to whether Paragraph 9.1 of the Lease
 imposes an unenforceable penalty. In general, the objective for remedies upon a breach of contract
 is for damages to be compensatory, not punitive. Klinger v. Adams County Sch. Dist. No. 50, 130
 P.3d 1027, 1033-34 (Colo. 2006).
         20.     Colorado has a two-prong test for whether a contractual provision for liquidated
 damages is invalid as a penalty. Klinger v. Adams County Sch. Dist. No. 50, 130 P.3d at 1034. If, on
 its face, the contract establishes the stipulated liquidated damages “are so disproportionate to any
 possible loss as to constitute a penalty,” the provision is an unenforceable penalty, and the Court
 need not inquire further. Id.
         21.     Here, the purported liquidated damages are $200 per hour and at least $2,000.00 per
 day. See Lease, ¶ 9.1. The damages are assessed on top of Debtor’s continuing obligation to pay
Case:21-13328-MER Doc#:103 Filed:08/11/21                  Entered:08/11/21 15:14:54 Page5 of 9




 rent. Id. Based on the numbers in the Landlord’s Motion, Paragraph 9.1 of the Lease assesses a
 penalty of double the amount of rent. This is backed up by the Landlord’s Proof of Claim, which
 asserts total damages of $763,818.31 through the Petition Date, of which $417,600.00 are alleged
 liquidated damages. See Claim No. 9-1.
        22.     The purported liquidated damages requested are disproportionate to any potential loss
 to Landlord. As a result, Paragraph 9.1 of the Lease constitutes an unenforceable penalty, and the
 claim should be denied.
        23.        If the Court finds Paragraph 9.1 is not so disproportionate on its face as to be an
 unenforceable penalty, the issue is a question of fact, subject to a three factor test: (1) whether the
 parties intended to liquidate damages; (2) whether the amount of liquidated damages, when viewed
 as of the time the contract was made, was a reasonable estimate of presumed actual damages from a
 breach; and (3) whether, when viewed as of the date of the contract, it would be difficult to ascertain
 actual damages from a breach. Klinger v. Adams County Sch. Dist. No. 50, 130 P.3d at 1034.
        24.     Debtor does not dispute the Lease meets the first prong. The parties negotiated the
 Lease, and Paragraph 9.1 remained. See Ravenstar, LLC v. One Ski Hill Place, LLC, 401 P.3d 552
 (Colo. 2017). The analysis does not end there, however, because failure of just one element of the
 three-factor test renders the provision an invalid penalty. Id., at 555. A penalty is designed to
 punish for a breach of contract, while liquidated damages are intended to be fair compensation for
 the breach. Id.
        25.     The Landlord addressed the three-factor test for the first time in its Reply. As to the
 second prong, whether the amount of liquidated damages was reasonable at the time the contract was
 entered into, the Landlord states,
        “Notably, Landlord is party to another lease which includes a co-tenancy provision
        which directly bears on rent to which Landlord is able to collect in the event that
        Debtor’s facility is not up and running. In short, Debtor’s vacancy causes Landlord
        to collect lesser rent because of other lease requirements owed by Tenant. This alone
        has created significant economic impacts to Landlord.”
 See Reply, p. 6.

        26.     The co-tenancy agreement is the only basis the Landlord provides as to why
 Paragraph 9.1 was a reasonable estimate of actual damages associated with the temporary closure of
 Casa Bonita.
Case:21-13328-MER Doc#:103 Filed:08/11/21                 Entered:08/11/21 15:14:54 Page6 of 9




        27.     According to the Landlord’s responses to the Debtor’s discovery requests on this co-
 tenancy provision, the lease at issue was entered into on August 9, 2016, almost two years after the
 parties entered into the Lease. Thus, any damages attributable to the co-tenancy agreement would
 not have been known at the time the Lease was executed, and are irrelevant to the second factor of
 Colorado’s test of liquidated damages.
        28.     Even if the co-tenancy agreement was in place at the time the Lease was entered into,
 the damages attributable to Paragraph 9.1 are disproportionate to the actual damages Landlord
 claims to have suffered as a result of the temporary closure of Casa Bonita.
        29.     In its initial motion for administrative claim, Landlord states its damages associated
 with the co-tenancy agreement were $83,595.00 as of April 14, 2021 while its alleged liquidated
 damages were $417,600.00. The alleged liquidated damages are 5 times the actual damages
 Landlord claims from the co-tenancy agreement. Thus, even if the Landlord can rely on the co-
 tenancy agreement as to the second factor, the liquidated damages provision is still not a reasonable
 estimate of actual damages and constitutes a penalty.
        30.     Paragraph 9.1 of the Lease also fails the third factor of the liquidated damages test.
 The actual damages from a breach would not be difficult to ascertain.
        31.     The Landlord asserts the liquidated damages here are intended to compensate it for a
 loss of goodwill, foot traffic and patronage in the shopping center. Those damages, however, would
 not have been difficult to quantify at the time the Lease was entered into, and certainly would not
 have been double the amount of Debtor’s rent at the time. As a result, the Landlord’s motion should
 be denied.
        32.     In light of the above, the Debtor respectfully supplements its briefing regarding the
 Landlord’s alleged administrative claim, and seeks entry of an Order denying the Landlord’s alleged
 liquidated damages in their entirety.
Case:21-13328-MER Doc#:103 Filed:08/11/21               Entered:08/11/21 15:14:54 Page7 of 9




        WHEREFORE, the Debtor respectfully submits its Supplemental Brief in Support of its
 Response to the Landlord’s Motion for Administrative Claim and for such other relief as the Court
 deems just and proper.

 DATED: August 11, 2021                             Respectfully submitted,

                                                    By: /s/ Jonathan M. Dickey
                                                    Jeffrey S. Brinen, #20565
                                                    Jonathan M. Dickey, #46981
                                                    KUTNER BRINEN DICKEY RILEY, P.C.
                                                    1660 Lincoln Street, Suite 1720
                                                    Denver, CO 80264
                                                    jmd@kutnerlaw.com
                                                    Telephone:303-832-2400
Case:21-13328-MER Doc#:103 Filed:08/11/21             Entered:08/11/21 15:14:54 Page8 of 9




                                CERTIFICATE OF MAILING

        I do hereby certify that on the 11th day of August, 2021, a true and correct copy of the
 foregoing DEBTOR’S SUPPLEMENTAL BRIEF IN SUPPORT OF RESPONSE IN
 SUPPORT OF DEBTOR’S RESPONSE TO BSV LAMONT JCRS LLC’S MOTION TO
 ALLOW AND COMPEL PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM UNDER
 11 U.S.C. §§ 365(d)(3) AND 503(b)(1) FOR POST-PETITION AMOUNTS DUE FOR RENTS
 ON A NON-RESIDENTIAL LEASE IN THE ALTERNATIVE, MOTION FOR RELIEF
 FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d) was deposited in the
 United States mail, proper postage prepaid, addressed to the following:


 Robert Samuel Boughner, Esq.                       Patty Chan, Esq.
 US Trustee’s Office                                Office of the U.S. Trustee
 Byron G. Rogers Federal Building                   230 North First Avenue
 1961 Stout Street                                  Suite 204
 Suite 12-200                                       Phoenix, AZ 85003
 Denver, CO 80294
                                                    Bradley D. Pack, Esq.
 Christopher C. Simpson, Trustee                    Engelman Berger, P.C.
 Osborn Maledon PA                                  2800 North Central Avenue
 2929 North Central Avenue                          Suite 1200
 Suite 2100                                         Phoenix, AZ 85004
 Phoenix, AZ 85012
                                                    Christopher J. Dawes, Esq.
 Matthew D. Skeen, Jr., Esq.                        Fox Rothschild – Denver
 217 East 7th Avenue                                1225 17th Street
 Denver, CO 80203                                   Suite 2200
                                                    Denver, CO 80202
 D. Lamar Hawkins, Esq.
 Guidant Law Firm                                   Patrick F. Keery, Esq.
 402 East Southern Avenue                           Keery McCue, PLLC
 Tempe, AZ 85282                                    6803 East Main Street
                                                    Suite 1116
                                                    Scottsdale, AZ 85251

                                                    Heather L. Ries, Esq.
                                                    Fox Rothschild LLP
                                                    777 South Flagler Drive
                                                    Suite 1700 West Tower
                                                    West Palm Beach, FL 33401-6159


 /s/Vicky Martina
 Vicky Martina
Case:21-13328-MER Doc#:103 Filed:08/11/21   Entered:08/11/21 15:14:54 Page9 of 9
